Case 1:20-cv-01194-PLM-PJG ECF No. 2, PagelD.118 Filed 12/11/20 Page 1of1

WDMI Corporate Disclosure Statement pursuant to Fed.R. Civ. P. 7.1 or Fed. R. Crim..P. 12.4 (4/08)

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

St. Michael Academy, Inc.

Plaintiff(s), Case No.

Vv.
Robert Gordon, in his official capacity as
Director of the Michigan Department of
Health and Human Services,
Defendant(s).

DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

St. Michael Academy, Inc.

Pursuant to Federal Rule of Civil Procedure 7.1, Saw)

makes the following disclosure:

 

1. Is party a publicly held corporation or other publicly held entity? [ves No

2. Does party have any parent corporations? [Yes No
If yes, identify all parent corporations, including grandparent and great-grandparent
corporations:

3. Is 10% or more of the stock of party owned by a publicly held corporation or other
publicly held entity? [__]Yes No
If yes, identify all such owners:

4. Is there any other publicly held corporation or other ublicly held entity that has a direct
financial interest in the outcome of the litigation? Yes No
If yes, identify entity and nature of interest:

12/11/20 /s/ Richard Thompson
(Signature)
Richard Thompson (P21410)
Thomas More Law Center
24 Frank Lloyd Wright Drive
P.O. Box 393
Ann Arbor, MI 48106

{T2AN AOTONNA

Date:

 
